EXHIBIT 10.9

FORM OF CHANGE IN CONTROL SEVERANCE AGREEMENT

CHANGE IN CONTROL SEVERANCE AGREEMENT

This Agreement is made as of the      day of             , 2010 (“Effective
Date”), by and between Fremont Michigan InsuraCorp, Inc., a Michigan
corporation, (“Company”), and                                  (“Executive”).

Background

Executive presently serves as the                                  of the
Company. The Board of Directors of the Company (“Board”) has determined that it
is in the best interest of the Company and its shareholders to secure
Executive’s continued services and dedication, notwithstanding a threat or
occurrence of, or other action that could lead to, or create the possibility of
a Change in Control (as defined below) of the Company. The Board believes it is
important to diminish the inevitable distraction of Executive by virtue of the
personal uncertainties and risks created by a pending or threatened Change in
Control and to encourage Executive’s full attention and dedication to the
business of the Company, and its subsidiaries, currently and in the event of any
threatened or pending Change in Control. In order to induce and in consideration
of Executive’s agreeing to remain in the employ of the Company, the parties
desire to specify the severance benefits which shall be due Executive in the
event Executive’s employment with the Company is terminated under specified
circumstances after a Change in Control of the Company.

Agreement

It is therefore agreed:

1. Definitions. As used in this Agreement, the following terms shall have the
meanings set forth below:

(a) “Average Annual Compensation” means the average level of compensation paid
to Executive by the Company and any subsidiary of the Company during the most
recent three calendar years preceding the Date of Termination, including base
salary, bonuses, and Company contributions to 401(k), deferred compensation,
pension and other retirement plans. Annual compensation excludes stock-based
compensation.

(b) “Cause” means the (i) willful and continued failure by Executive to
substantially perform Executive’s duties with the Company or one of its
subsidiaries (other than any such failure resulting from incapacity due to
physical or mental illness or any such actual or anticipated failure resulting
from Executive’s termination for Good Reason) after a written demand for
substantial performance is delivered to Executive by the Board which
specifically identifies the manner in which the Board believes Executive has not
substantially performed Executive’s duties, or (ii) willful engaging by
Executive in gross misconduct which is materially and demonstrably injurious to
the Company. For purposes of this provision, no act or failure to act on
Executive’s part shall be considered “willful” unless done or omitted to be done
by Executive not in good faith and without reasonable belief Executive’s action
or omission was in the best interest of the Company. Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the Board or
based upon advice of counsel for the Company shall be conclusively presumed to
be done, or omitted to be done, by Executive in good faith and in the best
interests of the Company. Notwithstanding the foregoing, Executive shall not be
deemed to have been terminated for Cause unless and until the Company provides
Executive with a copy of a resolution adopted by an affirmative vote of not less
than two-thirds of the entire membership of the Board at a meeting of the Board
called and held for the purpose (after reasonable notice to Executive and an
opportunity for Executive, with counsel, to be heard before the Board), finding
that in the good faith opinion of the Board Executive has been guilty of conduct
set forth in subsections (i) or (ii) above, setting forth the particulars in
detail.

(c) “Change in Control” means:

(i) the acquisition by any individual, entity, or group (“Person”), including
any “person” within the meaning of Sections 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (“Exchange Act”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act
of 25% or more of either (x) the then outstanding shares of common stock of the
Company (“Outstanding Company Common Stock”) or (y) the combined voting power of
the then outstanding voting securities of the Company entitled to vote



--------------------------------------------------------------------------------

generally in the election of directors (“Outstanding Company Voting
Securities”); provided, however, that the following acquisitions shall not
constitute a Change in Control: (aa) any acquisition by the Company, (bb) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Person controlled by the Company, (cc) any
acquisition by any corporation pursuant to a reorganization, merger, or
consolidation involving the Company, if, immediately after such reorganization,
merger, or consolidation, each of the conditions described in clauses (x),
(y) and (z) of subsection (iii) of this Section shall be satisfied, or (dd) any
acquisition by the Executive or any group of persons including the Executive;
and provided further that, for purposes of clause (aa), if any Person, other
than the Company or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, shall
become the beneficial owner of 25% or more of the Outstanding Company Common
Stock or 25% or more of the Outstanding Company Voting Securities by reason of
an acquisition by the Company and such Person shall, after such acquisition by
the Company, become the beneficial owner of any additional shares of the
Outstanding Company Common Stock or any additional Outstanding Company Voting
Securities, such additional beneficial ownership shall constitute a Change in
Control;

(ii) individuals who, as of the date hereof, constitute the Board (“Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual who becomes a director of the Company
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a two-thirds of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board; provided, however, no
individual shall be deemed a member of the Incumbent Board if the individual was
initially elected as a director of the Company as a result of an actual or
threatened election contest, as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act, or any other actual or threatened
solicitation of proxies or consents by or on behalf of any Person other than the
Board; or

(iii) approval by the shareholders of the Company of a reorganization, merger or
consolidation or consolidation unless, in any such case, immediately after such
reorganization, merger, or consolidation, (x) more than 50% of the then
outstanding shares of common stock of the corporation resulting from such
reorganization, merger, or consolidation and more than 50% of the combined
voting power of the then outstanding securities of such corporation entitled to
vote generally in the election of directors is then beneficially owned, directly
or indirectly, by all or substantially all of the individuals or entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities immediately prior to such
reorganization, merger, or consolidation and in substantially the same
proportions relative to each other as their ownership, immediately prior to such
reorganization, merger, or consolidation, of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (y) no
Person (other than (aa) the Company, any employee benefit plan (or related
trust) sponsored or maintained by the Company or the corporation resulting from
such reorganization, merger, or consolidation (or any corporation controlled by
the Company), or (bb) any Person which beneficially owned, immediately prior to
such reorganization, merger, or consolidation, directly or indirectly, 25% or
more of the Outstanding Company Common Stock or the Outstanding Company Voting
Securities, as the case may be) beneficially owns, directly or indirectly, 25%
or more of the then outstanding shares of common stock of such corporation or
25% or more of the combined voting power of the then outstanding securities of
such corporation entitled to vote generally in the election of directors, and
(z) at least a majority of the members of the board of directors of the
corporation resulting from such reorganization, merger, or consolidation were
members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such reorganization, merger, or
consolidation; or

(iv) approval by the shareholders of the Company of (x) a plan of complete
liquidation or dissolution of the Company or (y) the sale or other disposition
of all or substantially all of the assets the Company other than to a
corporation with respect to which, immediately after such sale or other
disposition, (aa) more than 50% of the then outstanding shares of common stock
thereof and more than 50% of the combined voting power of the then outstanding
securities thereof entitled to vote generally in the election of directors is
then beneficially owned, directly or indirectly, by all or substantially all of
the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and the Outstanding Company Voting
Securities

 

2



--------------------------------------------------------------------------------

immediately prior to such sale or other disposition and in substantially the
same proportions relative to each other as their ownership, immediately prior to
such sale or other disposition, of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities, as the case may be, (bb) no Person (other
than the Company, any employee benefit plan (or related trust) sponsored or
maintained by the Company or such corporation (or any corporation controlled by
the Company), or any Person which beneficially owned, immediately prior to such
sale or other disposition, directly or indirectly, 25% or more of the
Outstanding Company Common Stock or the Outstanding Company Voting Securities,
as the case may be) beneficially owns, directly or indirectly, 25% or more of
the then outstanding shares of common stock thereof or 25% or more of the
combined voting power of the then outstanding securities thereof entitled to
vote generally in the election of directors and (cc) at least a majority of the
members of the board of directors thereof were members of the Incumbent Board at
the time of the execution of the initial agreement or action of the Board
providing for such sale or other disposition.

Notwithstanding anything contained in this Agreement to the contrary, if
Executive’s employment is terminated prior to a Change in Control and Executive
reasonably demonstrates that such termination was at the request of or in
response to a third party who has indicated an intention or taken steps
reasonably calculated to effect a Change in Control (“Third Party”), and who
subsequently effectuates a Change in Control, then for all purposes of this
Agreement, the date of a Change in Control shall mean the date immediately prior
to the date of such termination of Executive’s employment.

(d) “Code” means the Internal Revenue Code of 1986, as amended.

(e) “Common Stock” means the Class A Common Stock of the Company, no par value.

(f) “Date of Termination” means the effective date on which Executive’s
employment by the Company terminates as specified in the Notice of Termination
by the Company or Executive, as the case may be, in a manner that constitutes a
“separation from service” as that term is defined by Section 409A of the Code.
Notwithstanding the previous sentence, (i) if Executive’s employment is
terminated for Disability, as defined in Section 1(g), then such Date of
Termination shall be no earlier than thirty (30) days following the date on
which a Notice of Termination is received, and (ii) if Executive’s employment is
terminated by the Company other than for Cause, then such Date of Termination
shall be no earlier than thirty (30) days following the date on which a Notice
of Termination is received.

(g) “Disability” means Executive’s failure to be available to substantially
perform his duties with the Company on a full-time basis for at least one
hundred eighty (180) days as a result of Executive’s incapacity due to mental or
physical illness. Provided, however, no disability will have deemed to occur
unless the “Disability” shall qualify the Executive for disability benefits
under the applicable long-term disability plan maintained by the Company or any
subsidiary or, if no such plan applies, which would qualify the Executive for
disability benefits under the Federal Social Security System.

(h) “Good Reason” means, without Executive’s express written consent, the
occurrence of any of the following events after or in connection with a Change
in Control:

(i) (aa) the assignment to Executive of any duties inconsistent in any material
adverse respect with Executive’s position, duties, responsibilities, or status
with the Company immediately prior to the Change in Control, (bb) a material
adverse change in Executive’s positions, reporting responsibilities, titles or
offices with the Company as in effect immediately prior to such Change in
Control, (cc) any removal or involuntary termination of Executive by the Company
otherwise than as expressly permitted by this Agreement (including any purported
termination of employment which is not effected by a Notice of Termination), or
(dd) any failure to re-elect Executive to any position with the Company held by
Executive immediately prior to such Change in Control;

(ii) a material reduction by the Company in Executive’s rate of annual base
salary as in effect immediately prior to such Change in Control or as the same
may be increased from time to time thereafter;

(iii) the failure of the Company to continue the Company’s executive incentive
plans or bonus plans in which Executive is participating immediately prior to
such Change in Control or a reduction of the Executive’s target incentive award
opportunity under any such bonus plan, unless Executive is permitted to
participate in other plans providing Executive with substantially comparable
benefits or receives compensation as a substitute for such plans providing
Executive with a substantially equivalent economic benefit;

 

3



--------------------------------------------------------------------------------

(iv) the Company requires Executive to work in an office which is more than 50
miles from the location of the Company’s current principal executive office,
except for required travel on business of the Company to an extent substantially
consistent with Executive’s business travel obligations immediately prior to
such Change in Control;

(v) the failure of the Company to continue in effect any employee benefit plan,
welfare benefits, vacation or compensation plan in which Executive is
participating immediately prior to such Change in Control, unless Executive is
permitted to participate in other plans providing Executive with substantially
comparable benefits or receives compensation as a substitute for such plans
providing Executive with a substantially equivalent after-tax economic benefit,
or the taking of any action by the Company which would adversely affect
Executive’s participation in or materially reduce Executive’s benefits under any
such plan;

(vi) the failure of the Company to pay any amounts owed Executive as salary,
bonus, deferred compensation or other compensation;

(vii) the failure of Company to obtain any assumption agreement contemplated in
Section 14;

(viii) any purported termination of Executive’s employment which is not effected
pursuant to a Notice of Termination which satisfies the requirements of a Notice
of Termination; or

(ix) any other material breach by Company of its obligations under this
Agreement.

For purposes of this Agreement, any good faith determination of Good Reason made
by Executive shall be conclusive on the parties; except that an isolated and
insubstantial action taken in good faith and which is remedied by the Company
within ten (10) days after receipt of notice thereof given by Executive shall
not constitute Good Reason. Any event or condition described in this
Section 1(h) which occurs prior to a Change in Control, but which Executive
reasonably demonstrates was at the request of or in response to a Third Party
who effectuates a Change in Control or who has indicated an intention or taken
steps reasonably calculated to effect a Change in Control, shall constitute Good
Reason following a Change in Control for purposes of this Agreement
notwithstanding that it occurred prior to the Change in Control.

Executive may not terminate the employment for Good Reason unless:

(i) Executive notifies the Board in writing, within sixty (60) days after
Executive becomes aware of the act or omission constituting Good Reason that the
act or omission in question constitutes Good Reason and explaining why the
Executive considers it to constitute Good Reason;

(ii) the Company fails, within thirty (30) days after notice from Executive
under (i) above, to revoke the action or correct the omission and make the
Executive whole; and

(iii) Executive gives notice of termination within thirty (30) days after
expiration of the thirty (30) day period under (ii) above.

Executive’s failure to give notice as provided in (i) above will not waive
Executive’s right to resign with Good Reason, provided that he follows the above
procedure, with regard to any subsequent act or omission constituting Good
Reason. Executive need not fulfill the above conditions a second time if the
Company repeats the act or omission constituting Good Reason.

(i) “IRS” means the Internal Revenue Service.

 

4



--------------------------------------------------------------------------------

(j) “Non-Qualifying Termination” means a termination of Executive’s employment
(i) by the Company for Cause, (ii) by Executive for any reason (including a
voluntary retirement) other than for Good Reason with Notice of Termination,
(iii) as a result of Executive’s death or (iv) by the Company due to Executive’s
Disability, unless within thirty (30) days after Notice of Termination is
provided to Executive, Executive shall have returned (or offered to return, if
not permitted by the Company to do so) to substantial performance of Executive’s
duties on a full-time basis.

(k) “Notice of Termination” means a written notice of termination of the
Executive’s employment by the Company for any reason, including without
limitation for Cause, Disability or Retirement, or by the Executive for any
reason, including without limitation for Good Reason, given to the other party
which: (i) indicates the specific reason and termination provision in this
Agreement relied upon; (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated; and (iii) specifies a Date of
Termination, which shall be not less than thirty (30) nor more than ninety
(90) days after such Notice of Termination is given, except in the case of the
Company’s termination of Executive’s employment for Cause. The failure by
Executive or the Company to set forth in such notice any fact or circumstance
which contributes to a showing of Good Reason or Cause shall not waive any right
of Executive or the Company hereunder or preclude Executive or the Company from
asserting such fact or circumstance in enforcing Executive’s or the Company’s
rights hereunder.

(l) “Retirement” means voluntary termination by the Executive in accordance with
the Company’s retirement policies, including early retirement, generally
applicable to the Company’s salaried employees.

(m) “Termination Period” means the period of time beginning with a Change in
Control and ending two (2) years following the later of (i) the Change in
Control or (ii) consummation of the transaction for which shareholder approval
triggered the Change in Control.

2. Term of Agreement. This Agreement shall commence on the Effective Date and
shall continue in effect until Company has fulfilled all of its obligations
under this Agreement following any termination of Executive’s employment with
the Company.

3. Acknowledgment of Confidential Information. Executive acknowledges that
during employment with Company, Executive may acquire, be given access to,
develop or assist in developing confidential information regarding the products,
property, business and affairs of Company and its subsidiaries, including
information concerning Company’s and its subsidiaries agents, producers,
policyholders and customers. This confidential information may consist of
concepts, ideas, trade secrets, marketing and sales processes or techniques,
pricing arrangements, operating procedures, technical data, policyholder names,
addresses, coverage or expiration data, customer names, customer contact persons
and telephone numbers, quotations or other confidential information not
generally known or easily ascertainable by the general public concerning
Company’s and its subsidiaries business. This information is referred to in this
Agreement simply as “Confidential Information”.

4. Restriction on Confidential Information; Non-Solicitation of Employees.
Executive shall not, while employed with Company or at any time after
termination of employment (except with the express written authorization of the
Board), use any Confidential Information outside of the scope of Executive’s
employment by Company. Executive shall not communicate or disclose orally or in
writing any of the Confidential Information to any person or entity, directly or
indirectly, under any circumstances outside the scope of Executive’s employment
by Company. Upon termination of employment with Company, Executive shall
promptly return to Company all written or other tangible evidence of any
Confidential Information and any memoranda with respect to that evidence which
is in Executive’s possession or control. Upon termination of Executive under
circumstances that result in the payment of Severance Benefits pursuant to
Section 7 below, Executive shall not, for a period of two years following
termination of employment; (i) recruit, hire or assist others in recruiting or
hiring, any person then employed by the Company, and (ii) solicit or interfere
with the Company’s business relationships with its independent agents. However,
Executive may waive payment of and release the Company from all severance
benefits payable to the Executive pursuant to Section 7 below by providing
written notice of such waiver to the Company within 10 days of termination and
prior to receiving any severance benefits, and in such event Executive will not
be subject to the restrictions provided in the immediately preceding sentence.

5. Remedies For Breach of Section 4. The parties agree that in the event of a
breach by the Executive of Section 4 of this Agreement, the Company will suffer
material and irreparable damage and the Company would not have an adequate
remedy at law for such a violation. Therefore, the Company shall be entitled, in
addition to all other available remedies, to an immediate injunction to restrain
any such violation. If any present or future statute of this State provides
protections or remedies relating to proprietary information, confidential
information or trade secrets which are greater than the protections and remedies
provided by this Agreement, then the Company shall also have the benefit of such
additional statutory protections and remedies.

 

5



--------------------------------------------------------------------------------

6. Termination Before a Change in Control. At any time before a Change in
Control occurs, the Company shall have the right, upon prior Notice of
Termination, to terminate the Executive’s employment for any reason, and
Executive shall have the right, upon prior Notice of Termination, to terminate
Executive’s employment for any reason. In the event Executive’s employment is
terminated by the Company or Executive before a Change in Control, the Company
shall be obligated to make payment of any salary, incentive or other
compensation earned prior to the Date of Termination but not yet paid to the
Executive and any payment from any employee benefit plan which shall be paid in
accordance with such plan and the continuation of coverage under any insurance
program as required under any such benefit plan or which may be required by law.
Executive shall have no right pursuant to this Agreement to compensation or
other benefits for any period after the applicable Date of Termination.
Notwithstanding anything in this Agreement to the contrary, if a Change in
Control occurs and if Executive’s employment with the Company was terminated by
the Company, other than for Cause, within six months prior to the date on which
a Change in Control occurs, then for all purposes of this Agreement Executive
shall be entitled to receive the severance benefits under Section 7 below.

7. Severance Benefits. If the employment of Executive with the Company shall
terminate during the Termination Period in a manner that constitutes a
“separation from service” as that term is defined by Section 409A of the Code,
other than by reason of a Non-Qualifying Termination, then Executive shall
receive the following severance benefits as compensation for services rendered:

(a) Lump Sum Cash Payment. On the tenth (10th) business day after the Date of
Termination, Executive shall receive a lump sum cash payment in an amount equal
to the sum of the following:

(1) Executive’s unpaid base salary from the Company through the Date of
Termination at the rate in effect (without taking into account any reduction of
base salary constituting Good Reason), just prior to the time a Notice of
Termination is given plus any benefit awards (including both the cash and stock
components) and bonus payments which pursuant to the terms of any plans have
been earned and become payable, to the extent not theretofore paid.

(2) A bonus will be paid under the Company’s incentive plans or any successor
plan for the time Executive was employed by the Company in the fiscal year of
termination, in an amount equal to the product of (i) the number of days
Executive was employed by the Company prior to the Date of Termination in the
year of termination divided by the number of days in the year, multiplied by
(ii) 100% of the Executive’s current year target bonus (with such calculations
to be made as though the target level has been achieved for each performance
goal defined in the plans).

(3) An amount equal to two (2) times the Executive’s Average Annual
Compensation.

(b) Benefits. For the period beginning on the Date of Termination and ending on
the earlier of (A) the end of the twenty-fourth (24th) month after the Date of
Termination or (B) the date on which Executive receives substantially equal
benefits from a new employer, the Company will provide the benefits, payments
and reimbursements set forth in subsections (1) and (2) below.

(1) The Company will reimburse Executive for 100% of Executive’s cost to obtain
health, dental and prescription drug benefits equal to those provided by the
Company for the Executive and eligible dependents immediately before the Date of
Termination. Such reimbursement shall consist of the COBRA continuation cost for
any portion of the above period that Executive is entitled to elect COBRA
continuation coverage. For any portion of the above period that Executive is not
entitled to elect COBRA continuation coverage, such reimbursement shall be in
the amount of the Executive’s cost to obtain equivalent coverage from another
source. Reimbursements under this Section 7(b)(1) will be made no later than
thirty (30) days after Executive requests reimbursement, but in no event after
the year following that in which Executive incurs such expense.

(2) The Company will continue all of Executive’s Company funded life insurance
coverage, or, if the Company’s life insurance program does not permit such
continued coverage, the Company will pay the Executive’s

 

6



--------------------------------------------------------------------------------

cost to replace such coverage, with reimbursement of any costs incurred by
Executive to replace such coverage to be made to the Executive within thirty
(30) days after Executive requests reimbursement, but in no event after the end
of the year following that in which the Executive incurs such costs.

In addition to the payments called for by Section 7(b)(1) and (2), the Company
shall make payments to Executive in the amount necessary to eliminate the income
tax cost to Executive resulting from any conversion of such benefits from
non-taxable employee benefits to taxable benefits, payments or reimbursements.
Such additional payments shall be made at the same time that the Company
reimburses Executive under this Section 7(b).

(c) Certain Reductions Disregarded. In computing the payments under subsections
(a) and (b) above, any reduction in Executive’s base salary, bonus or fringe
benefits shall be disregarded if such reduction constituted Good Reason as
defined in this Agreement.

8. Obligations of Executive. Executive agrees that in the event any person or
group attempts a Change in Control, Executive shall not voluntarily leave the
employ of the Company (other than as a result of Disability or upon Retirement)
without Good Reason until the earlier of (a) the termination of such attempted
Change in Control or (b) the occurrence of a Change in Control. For purposes of
this Section 8, Good Reason shall be determined as if a Change in Control had
occurred when such attempted Change in Control became known to the Board.
Termination of employment by Executive without Good Reason, however, shall not
entitle Executive to benefits under Section 7 unless Executive is entitled to
such benefits under another provision of this Agreement.

9. Acceleration of Vesting Upon Change in Control. Effective at the time of a
Change in Control, all unvested stock options and stock previously issued to
Executive as to which rights of ownership are subject to forfeiture shall
immediately vest; all risk of forfeiture of the ownership of stock or stock
options and restrictions on the exercise of options shall lapse; and, Executive
shall be entitled to exercise any or all options, such that the underlying
shares will be considered outstanding at the time of the Change in Control.

10. Delay in Payment to a Specified Employee; Code Section 409A.

(a) Notwithstanding anything to the contrary in this Agreement, if Executive is
a “specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), then the cash severance
benefits payable to Executive under this Agreement, if any, and any other
severance payments or separation benefits that may be considered deferred
compensation under Section 409A (together, the “Deferred Compensation Separation
Benefits”), as opposed to other payments permitted under Section 409A, otherwise
due to Executive on or within the six (6) month period following Executive’s
termination shall accrue during such six (6) month period and shall become
payable in a lump sum payment on the date six (6) months and one (1) day
following the date of Executive’s termination of employment. All subsequent
payments, if any, shall be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if Executive dies following his termination but prior to the six
(6) month anniversary of his date of termination, then any payments delayed in
accordance with this Section shall be payable in a lump sum as soon as
administratively practicable after the date of Executive’s death and all other
Deferred Compensation Separation Benefits shall be payable in accordance with
the payment schedule applicable to each payment or benefit.

(b) It is the intent of this Agreement to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder shall be subject to the additional tax imposed under Section 409A, and
any ambiguities herein shall be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
under Section 409A prior to actual payment to Executive.

(c) If any provision of this Agreement would cause Executive to incur any
penalty tax or interest under Section 409A of the Code or any regulations or
Treasury guidance promulgated thereunder, the Company may reform such provision,
delay or adjust payments or take other action it deems reasonable and necessary
to maintain to the maximum extent practicable the original intent of the
applicable provision without violating the provisions of Section 409A of the
Code.

 

7



--------------------------------------------------------------------------------

11. Certain Additional Payments by the Company. Anything in this Agreement to
the contrary notwithstanding, the Company shall make a Gross-Up Payment to
Executive as provided in this Section 11 if such a payment is called for by
Section 11(a). If application of the Excise Tax (as defined in Section 11(a))
can be avoided by reduction of up to ten percent (10%) of the payments otherwise
due to Executive under Section 7, such reduction shall be made by first reducing
the benefit under Section 7(b)(2) and then reducing if necessary the benefit
under Section 7(a)(3). If a reduction of up to ten percent (10%) of the payments
otherwise called for by Section 7 as provided above is insufficient to avoid the
application of the Excise Tax, then there shall be no reduction to the payments
otherwise called for by Section 7.

(a) Except as provided in the preceding paragraph, and notwithstanding any other
provisions of this Agreement, if any payments or distributions by the Company to
or for the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (“Payments”))
trigger application of the excise tax imposed by Section 4999 of the Code, or
any successor Code provision (such excise tax, together with any interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), or any
interest or penalties are incurred by Executive with respect to Excise Tax on
such amount, then Executive shall be entitled to receive an additional payment
(a “Gross-Up Payment”) in an amount such that after payment by Executive of all
taxes (including any interest or penalties imposed with respect to such taxes)
including, without limitation, any income and employment taxes (and any interest
and penalties imposed with respect thereto) and any Excise Tax, imposed upon the
Gross-Up Payment, Executive retains an amount of the Gross-Up Payment equal to
the Excise Tax imposed upon the Payments, it being the intent of this Section
that the Executive shall be held harmless from all Excise Tax and interest and
penalties on Excise Tax.

(b) Subject to the provisions of Section 11(c), all determinations required to
be made under this Section 11, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the public
accounting firm that is retained by the Company as of the date immediately prior
to the Change in Control (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and Executive within fifteen
(15) business days of the receipt of notice from Executive that there has been a
Payment, or such earlier time as is requested by the Company or Executive
(collectively, the “Determination”). In the event that the Accounting Firm is
serving as accountant or auditor for the individual, entity, or group effecting
the Change in Control, Executive shall appoint another nationally recognized
public accounting firm to make the Determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
Any Gross-Up Payment, as determined pursuant to this Section 11, shall be paid
by the Company to Executive within five (5) days of the receipt of the
Determination, but in no case later than the end of the year after that in which
Executive remits the Excise Tax, provided that in no event shall such payment be
made until six (6) months following Executive’s separation from service, if at
the time of such separation from service Executive is a Specified Employee as
defined by Section 409A of the Code. If the Accounting Firm determines that no
Excise Taxes are payable by Executive, it shall furnish Executive with a written
opinion that failure to report the Excise Tax on Executive’s applicable federal
income tax return would not result in the imposition of a negligence or similar
penalty. The Determination by the Accounting Firm shall be binding upon the
Company and Executive; however, as a result of the uncertainty in the
application of Section 4999 of the Code at the time of the Determination, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (“Underpayment”) consistent with the calculations required
to be made hereunder. In the event that the Company exhausts its remedies
pursuant to Section 11(c) and Executive thereafter is required to make payment
of any Excise Tax that qualifies for a Gross-Up Payment in accordance with this
Section 11, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of Executive.

(c) Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
a Gross-Up Payment. Such notification shall be given as soon as practicable but
no later than ten (10) business days after Executive is informed in writing of
such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. Executive shall not pay such
claim prior to the expiration of the thirty (30) day period following the date
on which Executive gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies Executive in writing prior to the expiration of such
period that it desires to contest such claim, Executive shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim;

 

8



--------------------------------------------------------------------------------

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

(iii) cooperate with the Company in good faith in order effectively to contest
such claim; and

(iv) permit the Company to participate in any proceeding relating to such claim;

provided, however, that the Company shall reimburse Executive for all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income or employment tax (including
interest and penalties with respect thereto) imposed as a result of such contest
and payment of costs and expenses. Any reimbursement under this Section 11 must
be made within thirty (30) days after Executive requests reimbursement, but in
no event after the end of the year following that in which the Executive incurs
the expense. Without limitation on the foregoing provisions of this
Section 11(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings, and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and Executive agrees to prosecute such contest to a
Determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided further, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive on an interest-free basis and shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income or employment tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and provided further, that any extension of the statute of limitations relating
to payment of taxes for the taxable year of Executive with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

(d) If, after the receipt by Executive of an amount advanced by the Company
pursuant to Section 11, Executive becomes entitled to receive, and receives, any
refund with respect to such claim, Executive shall (subject to the Company’s
complying with the requirements of Section 11) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by Executive of an amount
advanced by the Company pursuant to Section 11, a Determination is made that
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify Executive in writing of its intent to contest such
denial of refund prior to the expiration of thirty (30) days after such
Determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

12. Withholding Taxes. The Company may withhold from all payments due to
Executive (or his beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local, or other law, the Company is required to
withhold therefrom.

13. Reimbursement of Expenses. If any contest or dispute shall arise under or
related to this Agreement involving termination of Executive’s employment with
the Company or involving the failure or refusal of the Company to perform fully
in accordance with the terms hereof, the Company shall reimburse Executive, on a
current basis, for all reasonable legal fees and expenses, if any, incurred by
Executive in connection with such contest or dispute regardless of the result
thereof. The reimbursement must be made within thirty (30) days after Executive
requests reimbursement, but in no event after the end of the year following that
in which the Executive incurs such expense.

14. Successors; Binding Agreement.

(a) This Agreement shall not be terminated by any merger or consolidation of
Company whereby Company is or is not the surviving or resulting corporation or
as a result of any transfer of all or substantially all of the assets of
Company. In the event of any such merger, consolidation, or transfer of assets,
the provisions of this Agreement shall be binding upon the surviving or
resulting corporation or the person or entity to which such assets are
transferred.

 

9



--------------------------------------------------------------------------------

(b) Company agrees that concurrently with any merger, consolidation or transfer
of assets referred to in this Section 14, it will cause any successor or
transferee unconditionally to assume, by written instrument delivered to
Executive (or his beneficiary or estate), all of the obligations of the Company
hereunder. Failure of Company to obtain such assumption prior to the
effectiveness of any such merger, consolidation, or transfer of assets shall be
a breach of this Agreement and shall constitute Good Reason hereunder and shall
entitle Executive to compensation and other benefits from the Company in the
same amount and on the same terms as Executive would be entitled hereunder if
Executive’s employment were terminated following a Change in Control other than
by reason of a Non-Qualifying Termination. For purposes of implementing the
foregoing, the date on which any such merger, consolidation, or transfer becomes
effective shall be deemed the date Good Reason occurs, and shall be the Date of
Termination if requested by Executive.

(c) This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive shall die
while any amounts would be payable to Executive hereunder had Executive
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to such person or persons
appointed in writing by Executive to receive such amounts or, if no person is so
appointed, to Executive’s estate.

15. Notice. For purposes of this Agreement, all notices and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when delivered or received by facsimile transmission or five
(5) days after deposit in the United States mail, certified and return receipt
requested, postage prepaid, addressed as follows:

 

If to the Executive:   [address of Executive] If to Company:   933 East Main
Street   Fremont, Michigan 49312   Attention: President & Chief Executive
Officer

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

16. Full Settlement; Resolution of Disputes.

(a) The Company’s obligation to make any payments provided for in this Agreement
and otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against Executive or others. In no event shall Executive be
obligated to seek other employment or take other action by way of mitigation of
the amounts payable to Executive under any of the provisions of this Agreement,
and such amounts shall not be reduced whether or not Executive obtains other
employment.

(b) If there shall be any dispute between the Company and Executive in the event
of any termination of Executive’s employment then, until there is a final,
nonappealable, determination pursuant to arbitration declaring that such
termination was for Cause, that the determination by Executive of the existence
of Good Reason was not made in good faith, or that the Company is not otherwise
obligated to pay any amount or provide any benefit to Executive and his
dependents or other beneficiaries, as the case may be, under this Agreement, the
Company shall pay all amounts, and provide all benefits, to Executive and his
dependents or other beneficiaries, as the case may be, that the Company would be
required to pay or provide pursuant to this Agreement as though such termination
were by the Company without Cause or by Executive with Good Reason; except that
the Company shall not be required to pay any disputed amounts pursuant to this
Section 16 except upon receipt of an undertaking by or on behalf of Executive to
repay all such amounts to which Executive is ultimately determined by the
arbitrator not to be entitled.

(c) Arbitration. Any dispute or controversy under this Agreement shall be
settled exclusively by arbitration in Fremont, Michigan, in accordance with the
rules of the American Arbitration Association then in effect, except Executive
shall be entitled to seek specific performance of his right to be paid pursuant
to Section 16(b) during a dispute. Judgment may be entered on the arbitration
award in any court having jurisdiction. The Company shall reimburse Executive
for all reasonable costs and legal expenses arising in connection with any
arbitration proceeding pursuant to this Section 16(c) regardless of the result
thereof. The reimbursement amount must be made within thirty (30) days after
Executive requests reimbursement, but in no event after the end of the year
following that in which the Executive incurred the expense.

 

10



--------------------------------------------------------------------------------

17. Governing Law; Validity. The interpretation, construction and performance of
this Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Michigan without regard to the principle
of conflicts of laws. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which other provisions shall remain in full force
and effect.

18. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

19. Miscellaneous. No provision of this Agreement may be modified or waived
unless such modification is agreed to in writing and signed by Executive and by
a duly authorized officer of the Company, or such waiver is signed by the
waiving party. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. Failure by Executive or the Company to insist upon strict
compliance with any provision of this Agreement or to assert any right Executive
or the Company may have hereunder, including without limitation, the right of
Executive to terminate employment for Good Reason, shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement. The rights of, and benefits payable to, Executive, his estate, or his
beneficiaries pursuant to this Agreement are in addition to any rights of, or
benefits payable to, Executive, his estate, or his beneficiaries under any other
employee benefit plan or compensation program of the Company, except that no
benefits pursuant to any other employee plan or compensation program that become
payable or are paid in accordance with this Agreement shall be duplicated by
operation of this Agreement. No agreements or representations, oral or
otherwise, express or implied, with regard to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.
This Agreement replaces and supersedes the Change of Control Severance Agreement
dated                     .

20. Nature of Obligations. Nothing contained in this Agreement shall create or
require the Company to create a trust of any kind to fund any benefits which may
be payable under the Agreement, and to the extent that the Executive acquires a
right to receive benefits from the Company, such right shall be no greater than
the right of any unsecured general creditor of the Company.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of Company. Executive has executed this Agreement as of
the day and year first written above.

 

       Fremont Michigan InsuraCorp, Inc.:      By:  

 

      

 

       Its President and Chief Executive Officer [Name of Executive]       

 

11